Citation Nr: 1434016	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-164 67A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to October 25, 1996 for the grant of service connection for osteoarthritis, right knee, including whether there was clear and unmistakable error (CUE) in a June 1970 RO rating decision. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.         

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which granted service connection for osteoarthritis, right knee, and assigned a 10 percent disability rating, effective March 27, 1996.  Subsequently, in a December 2005 rating decision, the RO found CUE in the previous March 2004 rating decision, and assigned a new effective date of October 25, 1996 for the grant of service connection for osteoarthritis of the right knee.  This appeal stems from the Veteran's disagreement with the effective date assigned for service connection for right knee osteoarthritis.  Jurisdiction was transferred to the New York, New York, RO.

The Board has since amended the Veteran's earlier effective date claim to reflect his assertion of CUE in a prior RO rating decision in June 1970 that had granted service connection for a right leg condition, but without any provision for compensation for a disability of the right knee.  This new theory of entitlement is reflected in the characterization of the issue on appeal.

Several hearings have been held in this case, the first being a November 2007 Central Office hearing before the undersigned Acting Veterans Law Judge (AVLJ), during which the Veteran provided limited testimony on his earlier effective date claim, even though it was not yet officially on appeal to the Board.  The Veteran also testified at an August 2009 Decision Review Officer (DRO) hearing.  Thereafter, in November 2010 another Central Office hearing was held before the undersigned AVLJ.  Transcripts of these proceedings are of record. 

In November 2010, at the most recent Board hearing, the Veteran provided additional evidence, comprised of lay statements and various medical journal articles, along with a waiver of RO initial consideration of the newly submitted evidence.  See 38 C.F.R. §§ 20.800, 20.1304(a)(2013). 

The Veteran in his March 2004 Notice of Disagreement (NOD) with the March 2004 RO rating decision regarding the assigned effective date of service connection for right knee osteoarthritis, also raises a new claim for CUE in that rating decision (unrelated to the previously mentioned allegation of CUE in a June 1970 decision).  The theory of CUE set forth is that the RO's March 2004 rating decision failed to grant a separate compensable disability evaluation for a meniscal tear of the right knee.  This issue is raised by the record, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the RO for appropriate action.  

In March 2008 and May 2011, the Board remanded the issues on appeal for further examination.  This development has been completed and the claims on appeal are ready for review.   

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's original claim was received in November 1969 and included a claim of service connection for a pungi stake penetrating right leg injury.
 
2.  A June 1970 rating decision granted service connection for a wound, right leg with residuals of thrombophlebitis, and for other disabilities shown on the February 1970 VA examination. 

3.  The evidence of record at the time of the June 1970 rating decision did not indicate that the Veteran had a right knee disability.

4.  The June 1970 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.

5.  There was no formal claim, informal claim, or written intent to file a claim for an increased rating for a right leg disability and/or service connection for a right knee disability, to include osteoarthritis, after June 1970 until February 1995.

6.  On February 23, 1995, the Veteran submitted a statement noting right leg symptomatology, to include loss of movement of the right leg.  The Board construes this statement as an informal claim for a right knee disability, which was granted as service connection for right knee osteoarthritis in a March 2004 rating decision.


CONCLUSIONS OF LAW

1.  The June 1970 RO rating decision that did not address service connection for a right knee disability when granting service connection for a wound, right leg with residuals of thrombophlebitis, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1970); 38 C.F.R. § 3.105 (2013).

2.  The criteria for an effective date of February 23, 1995, but no earlier, for the award of service connection for right knee osteoarthritis have been met.  38 U.S.C.A.  §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

However, Courts have held, and VA's General Counsel has agreed, that where an underlying claim for benefits has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); See also Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Accordingly, VA complied with the pertinent notification requirements and there is no prejudice to the Veteran to continue with adjudication of the Veteran's earlier effective date claim.

Moreover, with regard to the Veteran's CUE claim, the Court has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002); see also 38 U.S.C.A. §§ 5109A(a); 7111(a); 38 C.F.R. §§ 20.1400-20 .1411. 

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all potentially relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, the claims file contains the Veteran's service treatment records, all potentially relevant post-service medical records, both VA and private.  In addition, the Veteran's testimonial statements are of record.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Board also finds that there was substantial compliance with the May 2011 Board remand directives.  Specifically, the Veteran's CUE motion was adjudicated in a September 2012 supplemental statement of the case (SSOC), as directed by the Board, and service records were requested.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

As already indicated, in November 2010, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding whether the Veteran was entitled to an effective date earlier than October 25, 1996 for the award of service connection for osteoarthritis of the right knee.  The Veteran was advised of what other types of evidence would help to substantiate his claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Additional evidence was submitted by the Veteran in relation to his claim at the hearing.  Moreover, the hearing discussion did not reveal any additional evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

II.  Legal Criteria and Analysis

The Veteran seeks an effective date earlier than October 25, 1996, for the award of service connection for osteoarthritis of the right knee.  His appeal encompasses two intertwined issues.  First, whether an effective date is assignable based on the date of claim, pursuant to 38 C.F.R. § 3.400.  Second, whether there was CUE in an earlier June 1970 RO rating decision granting service connection for a wound, right leg with residuals of thrombophlebitis, while not addressing service connection for a right knee disability.  Although related, the Board will address these two issues separately.

A. CUE

The Veteran seeks an effective date from November 1969, the date he filed his original claim for residuals of an in-service punji stake injury.  He argues that there was CUE in the June 1970 rating decision because the evidence was sufficient in 1970 to grant service connection for a right knee disability.  He maintains that the claim of service connection for a right knee disability was not addressed when discussing service connection for a right leg condition, and therefore, favorable evidence was not considered. 

The Board notes that a final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600.  This section 3.2600 exception pertains to situations when the claimant filed a timely notice of disagreement following the decision in question, to initiate an appeal.  This did not occur here, however, inasmuch as the Veteran did not appeal the June 1970 rating decision. 

The section 3.105 exception allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

The Court has established a three-prong test defining CUE, which is as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; See also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994). 

[I]t is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE].  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The record in the appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

The June 1970 rating decision, as explained, is a final and binding determination because, although the Veteran received proper notice of that decision, he did not perfect an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.1103 (2013). 

Regarding alleged error in the June 1970 decision, the Veteran states that in 1969 he submitted a claim of service connection for a right leg disability.  He asserts that the June 1970 rating decision contains CUE for not adjudicating service connection for his current right knee disability.  He asserts that due to this error he was not awarded service connection for osteoarthritis of the right knee at an earlier date.

The record reveals that the Veteran was discharged from service in November 1969.  At that time, the record does confirm that on his original claim, the Veteran requested service connection for a pungi stake penetrating injury to the right leg.  

In the November 1969 Report of Medical History completed by the Veteran, he specifically denied ever having or having then "'trick' or locked knee."  Thus, the Veteran did not indicate he had a right knee disability at separation from service.  A February 1970 VA examination report shows the Veteran complained of right leg swelling.  After examining the Veteran's right leg and noting scar, veins, and calf size, the examiner diagnosed the Veteran with a wound of the right leg, with residuals of thrombophlebitis of the right leg.  Based on this examination, the June 1970 rating decision granted the Veteran service connection for wound, right leg, with residuals of thrombophlebitis (10 percent).  The examination report did not reveal the Veteran to have a right knee disability. 

The Board finds that at the time of the June 1970 rating decision, there was not a reasonably-raised claim of entitlement to service connection for a right knee disability.  Again, the Veteran denied any knee problems at service separation (versus the record being silent for right knee complaints), and did not report limitation of motion in his original claim for service connection or at the February 1970 VA examination.  Thus, a reasonable adjudicator at the RO would not have been put on notice that the Veteran was seeking benefits for a right knee disability.

The Veteran's assertion that the June 1970 rating decision should have adjudicated a claim of service connection for a right knee disability is simply a disagreement with the weighing of the evidence and the factual determinations the RO reached at that time, and the law provides that a mere disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE.  38 C.F.R. § 20.1403(d).  In other words, the Board cannot find that a claim for service connection for a right knee disability was undebatably raised at the time of the June 1970 rating decision.  Notably, the June 1970 rating decision granted the Veteran service connection for all disabilities found on the February 1970 VA examination, including for a wound, right leg, with residuals of thrombophlebitis and a skin condition of the feet.  It is clear that the RO considered all of the Veteran's claimed disabilities at that time.  As there was no evidence of a right knee musculoskeletal disability at that time, a review of the rating decision narrative and the evaluation report itself simply fails to compel a finding that the Veteran's claim included one for a right knee musculoskeletal disability.  

A claim of CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  Thus, as the Veteran's contention that the evidence of record at the time warranted granting service connection for his right knee disability, is a mere disagreement with the RO's evaluation of the facts before it, this contention does not give rise to a finding of CUE. 

Therefore, the Board finds that the June 1970 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in the June 1970 rating decision that did not award service connection for a right knee disability.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of CUE. 

B. Effective Date

The Veteran contends that an earlier effective date is warranted for the grant of service connection for osteoarthritis of the right knee.  Service connection for osteoarthritis of the right knee was granted in a March 2004 rating decision and assigned a 10 percent disability rating, effective March 27, 1996.  Subsequently, in a December 2005 rating decision, the RO increased the Veteran's disability rating for right knee osteoarthritis to 20 percent, and found CUE in the previous March 2004 rating decision and assigned a new effective date of October 25, 1996 for the grant of service connection for osteoarthritis of the right knee.  The Veteran specifically contends that service connection should be effective back to the date of his original right leg injury claim in November 1969.

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (2013). 

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p). 

Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, and effective date must be assigned based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36 (2000); VAOPGCPREC 12-98. 

However, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  And, if a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of § 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

The current October 25, 1996 effective date for the grant of service connection for osteoarthritis of the right knee was assigned as it was the date the RO determined the claim for osteoarthritis of the right knee was received.  However, on February 23, 1995, the Veteran provided a statement discussing his right leg symptomatology.  Specifically, the Veteran reported that he experienced constant swelling and loss of movement of the right leg.  The Veteran was afforded a September 1996 MRI of the right knee, which showed a degenerative tear of the lateral and medial meniscus.  The May 2003 VA examiner noted a diagnosis of post-traumatic osteoarthritis of the right knee after considering the September 1996 MRI results.

The Board finds that the Veteran's February 1995 report of increased right knee symptomatology, to include loss of movement of the right knee, is sufficient to constitute an informal claim for benefits for a right knee disability under 38 C.F.R. § 3.155.  After review of the evidence of record, the Board finds that the February 1995 statement serves as an earlier informal claim for service connection for osteoarthritis of the right knee.  As the Veteran's right knee disability was factually ascertainable at that time, an earlier effective date of February 23, 1995 is appropriate.

Accordingly, given the facts noted above and resolving all reasonable doubt in the Veteran's favor on the question of when entitlement to the benefit awarded arose, the Board finds that the criteria for an effective date of February 23, 1995 for the award of service connection for right knee osteoarthritis are met.  The Veteran's appeal is granted to this extent only.


ORDER

A June 1970 RO rating decision, which did not separately grant service connection for a right knee disability, is not clearly and unmistakably erroneous, and the motion to revise the decision is denied.


An effective date of February 25, 1995, but no earlier, for the award of service connection for right knee osteoarthritis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


